Van Brunt, P. J.:
This action was brought to recover damages for the death of one Edward Sexton, plaintiff’s intestate, it being charged that such death was the result of the negligence of the defendant. The deceased was an employee of the Pittsburg Plate Glass Company, which company had a contract with the defendant, the owner of the building at which the accident in' question happened, for the furnishing and placing of certain glass in the building, and he was employed in the building on that work on the day the accident happened. In the morning of the 13th day of February, 1903, the deceased was caught while attempting to get into one of the elevators in the building, and crushed to death.
In view of the conclusion at which we have arrived in respect to errors committed in the introduction of evidence, .it is not necessary to discuss the question as to the weight of the evidence relating to the way in which the accident happened. It appears that there was an examination before the coroner as to the accident, and that among the witnesses examined before him was Adolphus B. Webb.He was also a witness for the defendant upon this trial, and upon his cross-examination various questions were put to him as to his testimony before the coroner, and he was asked if certain questions were not asked him, and whether he did not make certain answers to them. Upon the redirect examination the witness was asked whether certain other questions were not put to him upon that Occasion relating to the same subject upon which he had been cross-examined as to his evidence before the coroner, and when he had answered in the affirmative the court refused to allow the witness to state whether lie did not make certain answers thereto.
'This, we think, was error. The counsel for the plaintiff, in his cross-examination, having asked the witnéss as to the statements made by him before the coroner, the counsel for the defendant had the right to show to the jury what was the whole of the statement of the witness before the coroner upon the subject as to which he was cross-examined. If a part of the statement of a. witness is offered in evidence by one party, the other party has the right to offer the remainder of his statement relating to the subject upon which he was cross-examined. (Grattan v. Metropolitan Life Ins. Co., 92 N. Y. 274; Taft v. Little, 178 id. 127.) The circum*145stances as to which the witness was testifying were part of those attending the accident itself; and, therefore, it was most essential, if part of the statement made by the witness before the coroner was introduced, that the whole of it should be before the jury, in order that improper deductions should not be drawn therefrom.
For this error we think that the judgment and order should be reversed and a new trial ordered, with costs to the appellant to abide the event.
O’Brien, Ingraham, McLaughlin and Hatch, JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.